Citation Nr: 1709451	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-00 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1967.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared at a Travel Board hearing at the RO in April 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case has previously been before the Board in January 2014 and March 2016.  In January 2014, the Board decided the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder and remanded the issue of service connection for PTSD for additional development.  In March 2016, the issue returned to the Board and was remanded once more for additional development. 

The issue was readjudicated by a September 2016 Supplemental Statement of the Case (SSOC) and is properly before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's March remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.

The March 2016 remand instructed the AOJ to obtain and associate any further records identified by and authorized for release by the Veteran; provide the Veteran with an appropriate notice on how to substantiate a military sexual assault (MST), and to obtain an addendum opinion from the examiner who performed a March 2014 examination specifically noting that if a diagnosis of PTSD is not indicated, to reconcile it with the Veteran's treatment records.  

Although the AOJ did provide the Veteran with the foregoing requested notice, the addendum opinion provided does not substantially comply with the remand order.  The rationale provided in the opinion does not adequately address the Veteran treatment records, specifically the letters from the Veteran's treating physicians from October 2008, December 2008, and April 2011.  The examiner, when resolving his opinion that a diagnosis of PTSD is not indicated, stated that the record, including the statements in the letters by the Veteran's treating physicians, did not address the DSM-IV criteria for PTSD in making that diagnosis.  While the records and letters do not lay out the symptoms in association with each subsection of the criteria, the letters do specifically mention the criteria the PTSD diagnosis is based on.  Specifically the April 2011 letter states:

[The Veteran] continues to present with a full range of PTSD related symptoms which includes nightmares intrusive memories and images about incident in which he was physically assaulted by fellow soldiers.  Veteran also reports that there was a sexual component regarding the assaults above.  He often avoids conversations related to his military experiences and often becomes depressed accompanied by crying spells when disclosing these past accounts.  [The Veteran] reports having difficulty emotionally engaging in and maintaining friendships and has difficulty trusting others which has resulted in veteran isolating himself from others including those members from his own family system.  He also reports remaining fearful of large crowds and reports feeling as if others are watching and talking about him contributing to his impending fear of being harmed.  [The Veteran] reports severe and chronic sleep disturbance that leads to impairments in attention and concentration has difficulty controlling and managing his anger remains hypervigilant is easily agitated and aroused and has a pronounced startle response as well as hypersensitivity to noises. 

This statement encompasses symptoms that directly correlate with DSM IV criterion A, exposure to a traumatic event; criterion B, the traumatic event is persistently re-experienced; criterion C, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness; and criterion D, persistent symptoms of increased arousal, not present before the trauma.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR).  The remaining portions of the letter also address criterion E, duration of symptoms, and criterion F, clinically significant distress or impairment.  Id.  

As the requested addendum opinion conflicts with the diagnosis of PTSD in the record and does not adequately resolve this conflict as requested, a remand to ensure substantial compliance with the March 2016 remand is necessary. 

Additionally, the Board notes that pertinent records may remain outstanding.  In February 2016 the Veteran identified four sources of medical records related to his treatment for PTSD: the Jesse Brown VAMC; the VA facility in Hines, Illinois; the Jackson Park Hospital; and the Chicago State Hospital.  In April 2007, the Veteran also indicated he receive treatment at the Big Muddy State Prison between 2001 and 2004.  Of the identified records, only the Jesse Brown VAMC records have been associated with the claims file.  Further, the record does not indicate there were any attempts to obtain authorization forms for the other specifically identified treatment facilities.  VA has a duty to assist the Veteran in obtaining pertinent treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The record does not demonstrate this duty has been met with regard to the records identified at the VA facility in Hines, Illinois, the Jackson Park Hospital, the Chicago State Hospital, and the Big Muddy State Prison.  Therefore, a remand is warranted to assist the Veteran in the development of his claim. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for PTSD.  

The Veteran should be provided the appropriate releases for VA to obtain any identified sources of treatment.  

He should also be provided with appropriate releases for VA to obtain records for the previously identified VA facility in Hines, Illinois; Jackson Park Hospital, Chicago State Hospital, and Big Muddy State Prison.  

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  After the above development has taken place, including any necessary determination that records cannot be obtained, forward the Veteran's claims file to the March 2014 VA examiner, or an appropriate substitute, for an addendum opinion.

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner shall review the Veteran's claims file and review any additional treatment records associated with the claims file since the last examination.   

Based on examination results and a review of the record the examiner should provide an opinion as to the following questions:

	a.  Does the Veteran have a current diagnosis of an acquired psychiatric disorder to include, PTSD?

	b.  For each identified acquired psychiatric disorder, is it at least as likely as not (50 percent or greater likelihood) the Veteran's diagnosis is related to his active duty service?

	c.  If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  If the examiner determines that the Veteran has PTSD related to the claimed in-service stress of an in-service personal assault, fear of hostile action during active service, or other stressors the examiner should review the claims folder and render an opinion as to whether there is evidence of changed behavior after an alleged assault or any other evidence of record, which would be consistent with the alleged trauma, and offer an opinion as to the clinical significance, if any, or such evidenced changes. 
Additionally, the examiner should comment on the impact of the PTSD impairment on the Veteran's ability to engage in substantially gainful employment.  
	
	d.  Is it at least as likely as not (50 percent or greater likelihood) that any in-service stressful experience(s) described occurred?

The examiner's attention is directed to the VA treatment records diagnosing PTSD from the Jesse Brown VAMC, and the letters from the Veteran's treating physicians dated October 2008, December 2008, and April 2011, which address the specific symptoms on which a PTSD diagnosis is based.  

If the examiner finds the Veteran does not have an acquired psychiatric disorder, to include PTSD, such an opinion must be reconciled with the VA treatment records and other medical opinions that have been associated with the record. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly dived that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




